F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           DEC 20 1999
                                  TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 DOUGLAS G. STRUBLE,

           Plaintiff-Appellant,
 v.                                                       No. 99-3280
 DEPUTY HAYNES, Sedgwick County                     (D.C. No. 99-3244-GTV)
 Sheriff Department,                                       (D.Kan.)

           Defendant-Appellee.


                              ORDER AND JUDGMENT          *




Before ANDERSON, KELLY and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Douglas G. Struble, appearing pro se, appeals the district court’s dismissal

of his 42 U.S.C. § 1983 action for failure to state a claim for relief, 28 U.S.C.



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
§ 1915(e)(2)(B)(ii). We affirm.

       Struble filed his action on July 19, 1999, alleging Deputy Haynes of the

Sedgwick County Sheriff’s Department, made threatening remarks to Struble

while they were in the gymnasium of the Sedgwick County detention facility.

Struble sought the institution of criminal charges against Deputy Haynes. On

appeal, Struble alleges he asked the Sheriff’s Department to investigate, but it

failed to act. He asserts Deputy Haynes violated the state statutes for criminal

threats, terroristic threats, and prejudicial hate crimes and that such actions were

constitutional violations.

       Harsh, even threatening language does not amount to a constitutional

violation. See Adkins v. Rodriguez , 59 F.3d 1034, 1037-38 (10th Cir. 1995);            see

also Collins v. Cundy , 603 F.2d 825, 827 (10th Cir. 1979) (finding verbal

harassment or abuse is insufficient to state a constitutional violation under

§ 1983). The district court did not err in dismissing Struble’s action for failure to

state a claim.

       If this court affirms a district court’s dismissal under 28 U.S.C.

§ 1915(e)(2)(B), the district court’s dismissal then counts as a single strike.

Natrona County Detention Center Medical Facility            , 175 F.3d 775, 780 (10th Cir.

1999). The district court previously dismissed two actions brought by Struble for

failure to state a claim pursuant to § 1915(e)(2)(B)(ii).        See Struble v. Miller , No.


                                              2
97-CV-3339 (D.Kan. Nov. 6, 1998) (no appeal to this court);        Struble v. Miller ,

No. 97-CV-3338 (D.Kan. Oct. 29, 1997) (this court’s appeal No. 97-3347

dismissed on appellant’s motion to dismiss).       Struble is restricted from future

filings under 28 U.S.C. 1915(g), which states a prisoner shall not

      bring a civil action or appeal a judgment in a civil action or
      proceeding under this section if the prisoner has, on 3 or more prior
      occasions, while incarcerated or detained in any facility, brought an
      action or appeal in a court of the United States that was dismissed on
      the grounds that it is frivolous, malicious, or fails to state a claim
      upon which relief may be granted, unless the prisoner is under
      imminent danger of serious physical injury.

      The district court conditionally granted Struble’s motion to proceed in

forma pauperis on appeal but assessed costs and fees, payable in partial

payments, after satisfaction of prior fee obligations. Struble is reminded that he

is obligated to continue making those partial payments until the entire fee has

been paid.

      AFFIRMED. The mandate shall issue forthwith.

                                                   Entered for the Court

                                                   Per Curiam




                                               3